MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                           FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                             Aug 26 2019, 5:34 am

court except for the purpose of establishing                               CLERK
                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                   Court of Appeals
                                                                            and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                 ATTORNEYS FOR APPELLEE
Kimberly A. Jackson                                      Kevin S. Smith
Indianapolis, Indiana                                    Brent R. Borg
                                                         Church, Church, Hittle & Antrim
Mark R. Waterfill
                                                         Fishers, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christian Methodist Episcopal                            August 26, 2019
Church and Second Episcopal                              Court of Appeals Case No.
District of the Christian                                18A-PL-2346
Methodist Episcopal Church,                              Appeal from the
Inc.,                                                    Marion Superior Court
Appellants-Defendants,                                   The Honorable
                                                         John M.T. Chavis II, Judge
        v.                                               Trial Court Cause No.
                                                         49D05-1211-PL-43306
Kevin P. Grimes, Sr.,
Appellee-Plaintiff.



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019                Page 1 of 26
[1]   Christian Methodist Episcopal Church (“CME”) and Second Episcopal District

      of the Christian Methodist Episcopal Church, Inc. (“Second District”)

      (together, “the Church”) appeal the trial court’s order granting a motion filed by

      Kevin P. Grimes, Sr. (“Grimes”) requesting enforcement of a settlement

      agreement and entering judgment against the Church in the amount of

      $80,000.00. The Church raises the following restated issues on appeal:


              I.       Whether the trial court lacked subject matter jurisdiction
                       over Grimes’s claims against the Church;


              II.      Whether the trial court abused its discretion when it
                       denied CME and Second District’s motion to vacate the
                       trial court’s previous order enforcing the alleged settlement
                       agreement between the parties; and


              III.     Whether the trial court abused its discretion when it
                       awarded $6,456.71 in appellate attorney fees to Grimes.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Between June 2007 through June 2012, CME and Second District appointed

      Grimes to five consecutive one-year terms as pastor of Stewart Memorial CME

      Corporation (“Stewart Memorial”). Appellants’ App. Vol. II at 132. CME is a

      not-for-profit religious corporation organized into eleven districts in the United

      States and Africa including Second District, which is a separate corporation.

      Appellants’ App. Vol. III at 5; Appellants’ App. Vol. IV at 22. Stewart Memorial is



      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 2 of 26
      an Indianapolis church within the Second District. Appellants’ App. Vol. IV at

      22.


[4]   Under CME’s structure, a pastor’s salary is established by the local church’s

      steward board and approved by the Quarterly Conference of Second District,

      which is presided over by a CME Elder. Appellants’ App. Vol. II at 212;

      Appellants’ App. Vol. III at 83. For each year of Grimes’s employment, financial

      accountings and pastoral reports contained information stating that Grimes’s

      salary was $600.00 per week and that Grimes was entitled to 12% of his salary

      as a pension. Appellants’ App. Vol. II at 142-51, 230-47. This information was

      also indicated in the minutes of the Quarterly Conference. Id. at 152-53.


[5]   When Grimes accepted his appointment, Stewart Memorial was in significant

      financial trouble. Id. at 132, 140, 185. Stewart Memorial paid one of its

      previous pastors $600.00 per week before she left to organize her own church

      and took much of Stewart Memorial’s membership with her, which is when

      Stewart Memorial’s downward financial spiral began. Appellants’ App. Vol. IV at

      133, 139-40, 236. The $600.00 per week salary figure remained in place for the

      pastor who served after her and before Grimes; however, that pastor never was

      paid due to Stewart Memorial’s poor financial situation. Id. at 205-06. On

      August 6, 2007, Grimes reportedly wrote a letter to Second District Bishop E.

      Lynn Brown in which Grimes stated: “[D]ue to the extreme and severe

      financial conditions[,] I[,] as the Sr. Pastor[,] have made the temporary decision

      to defer the church pastoral salary obligations, until at such time I determine we

      can recover from this desperate financial situation.” Appellants’ App. Vol. II at

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 3 of 26
      80. Grimes and Stewart Memorial’s Board of Stewards understood Grimes was

      not working for free and would eventually be paid his deferred salary. Id. at

      132-33, 140, 188, 192-93. Although Grimes claimed years later that he entered

      into a single oral agreement with Stewart Memorial’s Board of Stewards in

      2007 to pay him $600.00 weekly, church officials with CME and Second

      District denied any such agreement ever existed. Appellants’ App. Vol. IV at 42,

      44-45; Appellants’ App. Vol. V at 5.


[6]   On October 30, 2011, the Quarterly Conference was chaired by Reverend

      Charles King (“Reverend King”), a presiding elder of CME and Second

      District. Appellants’ App. Vol. II at 92. At that Quarterly Conference, Reverend

      King stated it was Stewart Memorial’s duty to pay Grimes his salary and

      pension. Id. at 93, 167-70, 221. Reverend King was aware of Stewart

      Memorial’s financial condition but stated that Stewart Memorial should set a

      salary and keep a record of the amounts owed to Grimes. Id. at 221; Appellants’

      App. Vol. III at 14. After the Quarterly Conference, Grimes instructed Stewart

      Memorial staff to draft checks to Grimes in amounts Grimes specified for his

      services dating back to his first appointment. Appellants’ App. Vol. III at 120-21;

      Appellants’ App. Vol. V at 9-10. Grimes and his brother-in-law, who was a

      steward of Stewart Memorial, maintain that, at the October 2011 Quarterly

      Conference, Reverend King directed Stewart Memorial to write checks to

      Grimes for his services as a promise to pay, and their position was supported by

      purported minutes of the Quarterly Conference drafted by Grimes. Appellants’

      App. Vol. II at 92, 133-34, 167-68. Reverend King challenged the accuracy of

      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 4 of 26
      the minutes and reported receiving the minutes only after Grimes’s departure

      from Stewart Memorial. Appellants’ App. Vol. IV at 41-42.


[7]   Stewart Memorial drafted checks to Grimes totaling $165,276.00. Appellants’

      App. Vol. II at 134, 157-66. Grimes knew Stewart Memorial’s accounts did not

      contain sufficient funds to cover the checks at the time they were issued.

      Appellants’ App. Vol. V at 14-16. Stewart Memorial did not intend for the checks

      to be cashed, and the recording steward kept the checks in her desk until

      Grimes requested that she give them to him. Appellants’ App. Vol. III at 121;

      Appellants’ App. Vol. IV at 141-42.


[8]   In July 2012, prior to the expiration of Grimes’s fifth term as pastor of Stewart

      Memorial, Reverend King offered Grimes pastor positions at two different

      churches, another Indianapolis church and a Cincinnati church. Appellants’

      App. Vol. V at 2,17. Grimes rejected those positions, was not reappointed as

      pastor of Stewart Memorial, and left his employment at Stewart Memorial on

      July 27, 2012. Appellants’ App. Vol. IV at 44, 249; Appellants’ App. Vol. V at 17.

      On July 20, 2012, Grimes cashed one of the checks written to him by Stewart

      Memorial for $600.00, and on July 30, 2012, he cashed another for $600.00.

      Appellants’ App. Vol. IV at 238. An overdraft occurred as a result of the

      processing of those checks, and Stewart Memorial stopped payment on the

      other checks issued to Grimes. Id. at 161, 222.


[9]   On November 2, 2012, Grimes filed a complaint against CME, Second District,

      and Stewart Memorial, alleging breach of contract and violation of Indiana’s


      Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 5 of 26
       Wage Payment Statute and Wage Claims Statute. Appellants’ App. Vol. II at 36-

       39. CME and Second District filed separate motions to dismiss Grimes’s

       complaint, alleging that the Wage Payment Statute and Wage Claims Statute

       did not apply because Indiana’s minimum wage laws do not apply to pastors

       and the trial court lacked subject matter jurisdiction over Grimes’s claims

       because if the trial court adjudicated those claims, it would infringe the First

       Amendment rights of CME and Second District to adjudicate matters

       concerning ecclesiastical law. Id. at 47-54. The trial court denied the motions

       to dismiss. On April 23, 2013, Grimes filed an amended complaint to add an

       unjust enrichment claim. Id. at 71-75.


[10]   In September 2014, Grimes filed a motion for partial summary judgment on all

       claims except unjust enrichment. Id. at 115-16. Grimes argued, among other

       things, that his claims were not barred by the First Amendment. Id. at 126-28.

       On November 21, 2014, CME and Second District filed separate cross motions

       for summary judgment, again arguing that Grimes’s claims were barred by the

       First Amendment. Appellants’ App. Vol. III at 4-10. On June 8, 2015, the trial

       court denied all of the motions for summary judgment, specifically stating that

       “the Court can apply neutral principles of law without becoming excessively

       entangled in religious affairs in violation of the First Amendment.” Appellants’

       App. Vol. V at 52-54. Grimes, CME, and Second District each filed motions for

       permissive interlocutory appeal of the trial court’s order, and this court denied

       the motions. Appellants’ App. Vol. II at 21-23.




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 6 of 26
[11]   The trial court set a jury trial for May 23, 2017. Id. at 24. Three weeks before

       the trial date, counsel for the Church and Grimes met in a settlement

       conference with their clients available by phone. Appellants’ App. Vol. V at 55-

       56. On June 9, 2017, Grimes filed a motion to enforce settlement agreement

       and a motion to set the matter for a hearing. In the motion, Grimes alleged the

       following occurred at the settlement conference. After initial discussion,

       Grimes offered to settle his claims against the Church for $90,000.00. Id. at 56.

       The Church counteroffered for $40,000.00 and a confidentiality provision. Id.

       Grimes agreed to the confidentiality provision and counteroffered for

       $80,000.00 paid via an initial reasonable lump-sum payment followed by a

       reasonable payoff of the balance over time, and an attorney fee provision

       should the Church fail to pay. Id. The Church agreed to the $80,000.00

       settlement payment and the attorney fee provision and proposed that the initial

       payment be $15,000.00 with semi-annual payments of the balance over four

       years. Id. Grimes’s counsel then called Grimes to convey the parties’

       agreement and confirm his approval of the payment terms the Church had

       recommended. Id. As Grimes’s counsel was preparing to return to the

       conference room to convey Grimes’s approval of their proposed payment terms,

       the Church’s counsel attempted to rescind the parties’ agreement, stating that

       he only had authority to offer $50,000.00. Id.


[12]   The trial court set the motion for a hearing on August 9, 2017. On June 29,

       2017, after nineteen days had passed without the Church filing a response to the

       motion to enforce the settlement agreement, Grimes filed a motion to vacate

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 7 of 26
       the hearing, contending that no hearing was needed because the Church’s lack

       of response demonstrated the facts alleged in Grimes’s motion were undisputed

       and the trial court could rule on the motion based on the evidence Grimes had

       submitted. Id. at 71-72. After fifteen days passed without the Church filing any

       response or objection to Grimes’s motion to vacate hearing, the clerk filed an

       order from the court granting Grimes’s motion and vacating the August 9

       hearing. Appellants’ App. Vol. II at 26; Appellants’ App. Vol. V at 79. The Church

       did not file an objection or response to this ruling. See Appellants’ App. Vol. II at

       26. On August 10, 2017, the trial court granted Grimes’s motion to enforce

       settlement agreement and entered judgment against the Church in the amount

       of $80,000.00 and ordered reasonable attorney fees in enforcing the judgment.

       Appellants’ App. Vol. V at 80. Grimes’s claims against Stewart Memorial

       remained pending in the trial court.


[13]   On September 9, 2017, the Church filed a motion to correct error, arguing the

       trial court’s August 10 order entering judgment “for a set amount does not

       properly include the terms that were part of the settlement conference and does

       not accurately set the terms of the deal.” Id. at 123-24. On September 15, 2017,

       Grimes filed a “Statement in Opposition to Motion to Correct Error,” in which

       he argued that the motion to correct error did not satisfy Trial Rule 59(D)

       because it did not state the alleged error in specific terms. Id. at 126-27. Grimes

       also argued that the Church had waived any challenge to the motion to enforce

       settlement agreement because “‘[w]hen a [party] does not properly bring an

       objection to the court’s attention so that the court may rule on it at the


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 8 of 26
       appropriate time, he is deemed to have waived that possible error.’” Id. at 127

       (quoting Ingram v. State, 547 N.E.2d 823, 829 (Ind.1989)). Grimes continued:


               If [the Church] disputed the Motion to Enforce, [it] had no fewer
               than three opportunities to object: first, when the undersigned
               sent a letter demanding [it] honor the terms of the agreement;
               second, via standard motion practice by filing an objection to the
               Motion to Enforce; and third, when Grimes moved to vacate the
               hearing. [The Church has] had many bites at the apple and
               declined each opportunity.


       Id. On September 19, 2017, the Church’s motion to correct error was denied.

       Appellee’s App. Vol. II at 53.


[14]   On October 31, 2017, the Master Commissioner conducted proceedings

       supplemental, at which the Church argued that the trial court’s judgment for the

       entire $80,000.00 was inconsistent with the terms of the parties’ settlement

       agreement and asked the matter be sent “back to the trial court for

       clarification.” Tr. Vol. 2 at 32-36. The Master Commissioner granted their

       request and continued the hearing. Id. at 37-38. On November 13, 2017, the

       trial court issued an order, stating in pertinent part, “[T]here is no legitimate

       dispute regarding the terms of the settlement agreement or the Court’s order

       enforcing said settlement agreement. The Court stands by and reaffirms its

       order denying [the Church’s] Motion to Correct Error.” Appellants’ App. Vol. V

       at 135. The order scheduled another proceedings supplemental for December

       15, 2017 and ordered the Church to appear in person. Id. The Church failed to

       appear at the proceedings supplemental. Appellants’ App. Vol. II at 29-30. The


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 9 of 26
       trial court issued “Final Orders in Garnishment” to two garnishee/defendant

       banks, and from those orders, Grimes collected $56,693.20, which is being held

       in his attorney’s trust account. Appellants’ App. Vol. V at 137-41; Appellee’s App.

       Vol. II at 57, 61.


[15]   On January 25, 2018, the Church appealed the trial court’s “Final Orders in

       Garnishment” and stated in their notice of appeal that this court had

       jurisdiction because the “Final Orders in Garnishment” were final judgments.

       Appellee’s App. Vol. II at 30. A month later, through its new appellate counsel,

       the Church filed an amended notice of appeal that again stated our court had

       jurisdiction because the court’s “Final Orders in Garnishment” were final

       judgments. Id. at 38. On May 11, 2018, the Church filed a motion seeking to

       dismiss its appeal because, it asserted that the trial court’s “Final Orders in

       Garnishment” were not “final judgments” and argued the garnishment orders

       were improper because the trial court’s order enforcing the parties’ settlement

       agreement did not constitute a final judgment and proceedings supplemental

       “necessarily require a final judgment to execute.” Appellants’ App. Vol. V at 148-

       50.


[16]   Grimes objected to the motion to dismiss the appeal based on his contentions

       that, under Indiana law, an order issued as a result of proceedings supplemental

       is a “final judgment” for purposes of appellate jurisdiction and a “final

       judgment” against all parties is not required for a plaintiff to seek proceedings

       supplemental on a judgment entered against some of the parties. Appellants’

       App. Vol. VI at 7-19. Alternatively, Grimes requested that this court award

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 10 of 26
       appellate attorney fees because it would be unfair for Grimes to bear the

       financial costs of the Church’s tactical mistake in filing an appeal, especially

       when Grimes was prepared to defend the garnishment orders on appeal and

       because the trial court’s order allowed for reasonable attorney fees in enforcing

       the judgment. Id. at 20. On June 6, 2018, this court issued an order granting

       the Church’s motion to dismiss and granting Grimes’s request for appellate

       attorney fees, ordering the trial court to determine the amount to be awarded.

       Appellee’s App. Vol. II at 51-52.


[17]   On July 5, 2018, Grimes filed a motion with the trial court for reasonable

       attorney fees, requesting $6,456.71. Appellants’ App. Vol. VI at 2-4. The Church

       filed a motion in opposition, arguing that the attorney fees should be reduced to

       $2,594.95. Id. at 43-44. The trial court granted attorney fees in the full amount

       requested by Grimes, stating “Court finds that the amount of appellate attorney

       fees is reasonable for the services provided and made necessary by [the

       Church’s] initiating an appeal that they later sought and were granted dismissal

       without prejudice by the Indiana Court of Appeals.” Id. at 99.


[18]   On July 24, 2018, the Church filed a motion to vacate, requesting that the trial

       court vacate the August 10, 2017 order enforcing the settlement agreement. Id.

       at 45-49. In its motion, the Church contended the trial court’s judgment should

       be vacated because the trial court lacked subject matter jurisdiction, the alleged

       settlement agreement never occurred, the alleged settlement agreement was

       unenforceable, and the judgment was erroneously entered without hearing and

       was inconsistent with Grimes’s allegations of an agreement. Id. at 45-75. On

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 11 of 26
       August 29, 2018, the trial court denied the Church’s motion to vacate and

       entered final judgment against the Church. Id. at 100-01. The Church now

       appeals.


                                       Discussion and Decision

                                  I.      Subject Matter Jurisdiction
[19]   The Church initially argues that the trial court lacked subject matter jurisdiction

       over Grimes’s claims. The Church contends that the First Amendment

       precluded Grimes’s claims against it because the determination of such issues

       would require inquiry into ecclesiastical law, doctrine, or polity. The Church

       claims that Grimes’s claims cannot be resolved without interpretation of

       religious, doctrinal, and ecclesiastical principles, specifically contained in the

       Book of Discipline of the Christian Methodist Episcopal Church (“the

       Discipline”). As support for its claim, the Church notes that the Discipline

       provides the procedures under which pastors receive wages and benefits and

       how salary disputes are resolved.


[20]   It has long been held that the First Amendment to the United States

       Constitution requires civil courts to refrain from interfering in matters of church

       discipline, faith, practice, and religious law. Stewart v. Kingsley Terrace Church of

       Christ, Inc., 767 N.E.2d 542, 546 (Ind. Ct. App. 2002) (citing Watson v. Jones, 80

       U.S. 679, 727 (1871)). “Thus, civil courts are precluded from resolving disputes

       involving churches if ‘resolution of the disputes cannot be made without

       extensive inquiry . . . into religious law and polity . . . .’” Id. (quoting Serbian E.


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 12 of 26
       Orthodox Diocese v. Milivojevich, 426 U.S. 696, 709 (1976)). However, the First

       Amendment does not entirely prohibit courts from deciding issues related to

       religious organizations. Id. (citing Konkle v. Henson, 672 N.E.2d 450, 455 (Ind.

       Ct. App. 1996)). Instead, courts can apply neutral principles of law to churches

       without violating the First Amendment. Id. (citing Konkle, 672 N.E.2d at 455).

       The First Amendment only prohibits the court from determining underlying

       questions of religious doctrine and practice. Brazauskas v. Fort Wayne-South Bend

       Diocese, Inc., 714 N.E.2d 253, 262 (Ind. Ct. App. 1999), trans. denied.


[21]   In Brazauskas v. Fort Wayne-South Bend Diocese, Inc., 796 N.E.2d 286 (Ind. 2003),

       our Supreme Court held that a court with general authority to hear matters like

       employment disputes is not deprived of subject matter jurisdiction because the

       defendant pleads a religious defense. Id. at 290. Here, Indiana courts,

       including the Marion Superior Court and this court, have the general authority

       to hear matters such as Grimes’s claims regarding breach of contract and unjust

       enrichment in an employment dispute. The First Amendment claims of the

       Church did not deprive the trial court of its subject matter jurisdiction over

       Grimes’s claims.


[22]   The Church asserts that determination of whether Grimes was an employee

       and, therefore, the resolution of his claims, would require a prohibited inquiry

       into the Discipline because the Discipline contains procedures regarding a

       pastor’s compensation. However, the Discipline’s provisions that the Church

       point to as support for their arguments are procedural and administrative and

       do not concern church doctrine or religious law. Grimes’s claims did not hinge

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 13 of 26
       on a review of his performance as a pastor or an interpretation of ecclesiastical

       law and polity, but only on whether a contract existed that required CME,

       Second District, and Stewart Memorial to pay Grimes wages or whether unjust

       enrichment occurred when Grimes was not paid for his services as a pastor.

       We, therefore, conclude that the trial court had subject matter jurisdiction over

       Grimes’s claims, and it properly rejected the Church’s challenges to the

       contrary.1


                          II.      Enforcement of Settlement Agreement
[23]   The Church next argues that the trial court erred when it entered judgment on

       Grimes’s motion to enforce settlement agreement without having first held an

       evidentiary hearing. It contends that Grimes’s motion was erroneously granted

       based on a flawed interpretation of Marion County Local Rule LR49-TR5-203.

       The Church asserts that LR49-TR5-203 does not expressly require a written

       response, but merely established a deadline for filing a written response if the

       opposing party decides to file one. It further claims that, because the rule did

       not require a written response to Grimes’s motion, LR49-TR5-203 did not




       1
         Grimes also raised claims under the Indiana Wage Claims Statute and Wage Payment Statute. Grimes
       concedes that, had his case gone to trial rather than being settled, his claim under the Wage Claims Statute
       would have failed because he did not first file a claim with the Indiana Department of Labor and exhaust his
       administrative remedies as required. See Alexander v. Linkmeyer Dev. II, LLC, 119 N.E.3d 603, 620 (Ind. Ct.
       App. 2019). As to his claim under the Wage Payment Statute, the Church argues that the trial court did not
       have subject matter jurisdiction because the Wage Payment Statute only applies to current employees and
       those who have voluntarily left employment, see Indiana Code § 22-2-5-1, and Grimes was not a current
       employee at the time he filed his complaint, and he claimed that he was terminated, not that he voluntarily
       left his employment. Rather than showing a lack of subject matter jurisdiction, the Church’s arguments are a
       challenge to the legal sufficiency of Grimes’s claims. Therefore, the trial court had subject matter jurisdiction
       over Grimes’s claim under the Wage Payment Statute.

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019                    Page 14 of 26
       provide any basis for the trial court’s entry of judgment against it, and the trial

       court’s entry of judgment without allowing the Church to present arguments at

       a hearing amounted to the functional equivalent of a default judgment, for

       which the local rule does not provide a basis. Because the trial court erred in

       granting Grimes’s motion to enforce the alleged settlement agreement, the

       Church maintains that it was an abuse of discretion for the trial court to deny

       their motion to vacate that judgment.


[24]   The Church is actually appealing from a denial of its motion to vacate the order

       enforcing the settlement agreement, not the previously entered judgment on

       Grimes’s motion to enforce settlement agreement. When reviewing a trial

       court’s denial of a motion to vacate its judgment, we review for an abuse of

       discretion. Kolbet v. Kolbet, 760 N.E.2d 1146, 1153 (Ind. Ct. App. 2002) (citing

       In re Marriage of Bates, 474 N.E.2d 140, 142 (Ind. Ct. App. 1985)). An abuse of

       discretion occurs where the trial court’s ruling is clearly against the logic and

       effect of the facts and inferences supporting the judgment. Id.


[25]   Here, Grimes filed a motion to enforce settlement agreement, which detailed

       what transpired during the parties’ settlement conference and evidence of the

       parties’ agreement and requested a hearing. Appellants’ App. Vol. V at 55-68.

       The trial court set it for a hearing. Id. at 70. The Church filed no written

       response. Appellants’ App. Vol. II at 26. After the deadline to file a response had

       passed, see generally Marion County Circuit and Superior Court Civil Rule




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 15 of 26
       LR49-TR5-203,2 Grimes filed a motion to vacate the hearing date, contending

       that there was no need to conduct a hearing because the Church’s lack of

       response showed that Grimes’s evidence was undisputed and the trial court

       could rule on his motion to enforce the settlement agreement based on the

       evidence Grimes submitted. Appellants’ App. Vol. V at 71-72. The Church did

       not object to this motion and again filed no response. Appellants’ App. Vol. II at

       26. Fifteen days later, the clerk filed an order from the trial court granting

       Grimes’s motion to vacate the hearing. Id.; Appellee’s App. Vol. II at 55. The

       Church did not file any objection to this order vacating the hearing, nor did it

       file anything requesting that the hearing be rescheduled so that it could present

       evidence and argument. Appellants’ App. Vol. II at 26. On August 10, 2017,

       several weeks later, the clerk filed an order from the court granting Grimes’s

       motion to enforce settlement agreement and entering judgment against the

       Church for $80,000.00. Appellants’ App. Vol. V at 74.


[26]   Thirty days later, the Church filed a motion to correct error, requesting that the

       August 10 order be set aside and requesting that a hearing be set because the

       trial court’s order enforcing the parties’ settlement agreement entered judgment

       “for a set amount” and “[did] not properly include the terms that were part of

       the settlement conference and [did] not accurately set the terms of the deal.” Id.




       2
         LR49-TR5-203 states in pertinent part: “If the statement regarding the position of the opposing party(ies)
       required under subsection A herein indicated that objection to the granting of said motion may ensue, said
       objecting party shall have 15 days from the date of filing to file a response to said motion.” LR49-TR5-
       203(B).

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019                  Page 16 of 26
       at 123-24. No other errors were alleged in the motion. Id. The trial court

       denied the motion to correct error on September 19, 2017. Appellants’ App. Vol.

       II at 29. On July 24, 2018, the Church filed a motion to vacate the trial court’s

       order enforcing the parties’ settlement agreement, raising ten arguments, none

       of which had been presented in response to Grimes’s motion to enforce

       settlement agreement, and only two of which had been presented in the motion

       to correct error, specifically, that the judgment should have awarded payment

       in installments rather than a lump-sum, and the trial court should have held a

       hearing. Appellants’ App. Vol. VI at 45-75.


[27]   We conclude that it was proper for the trial court to issue an order on Grimes’s

       motion to enforce the settlement agreement without holding a hearing.

       Initially, the trial court was not required to conduct a hearing on Grimes’s

       motion to enforce the settlement agreement. Under LR49-TR5-203(C), “any

       oral argument requested may be heard at the discretion of the Court.”

       Therefore, the trial court was within its discretion to make a ruling on Grimes’s

       motion without first conducting oral argument or a hearing on the motion.


[28]   Secondly, the Church’s lack of action regarding the motions filed by Grimes

       and the actions taken by the trial court weaken its arguments. The Church

       failed to file a response in opposition to Grimes’s motion, and then again failed

       to file a response or objection when Grimes filed a motion to vacate the hearing

       set for the initial motion to enforce the settlement agreement. These failures to

       respond or object to Grimes’s motions created an inference that the Church did

       not oppose those motions, particularly considering the statements in the motion

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 17 of 26
to vacate the hearing, which contended that there was no need to conduct a

hearing because the Church’s lack of response showed that Grimes’s evidence

was undisputed and the trial court could rule on his motion to enforce the

settlement agreement based on the evidence Grimes submitted. Appellants’ App.

Vol. V at 71-72. Fifteen days passed before the trial court granted Grimes’s

motion to vacate the hearing,3 and then several weeks passed before the trial

court issued its order granting Grimes’s motion to enforce the settlement

agreement. At no time from June 9, 2017, when Grimes filed his motion to

enforce the settlement agreement, until August 10, 2017, when the trial court

granted the motion and entered judgment against the Church, did the Church

file any responses or objections to the motions filed. Although the Church’s

contentions appear to indicate that they did not believe it was necessary to file a

response to Grimes’s motions because it planned to argue its position at the

scheduled hearing, if this were true, the trial court’s order vacating the hearing

should have prompted them to file an objection. The Church did not file any

sort of objection to the enforcement of the settlement agreement or vacation of

the hearing until it filed a motion to correct error on September 8, 2017. Id. at

123-24. The Church failed to raise its contentions before the trial court until

after a ruling on the motion for enforcement of the settlement agreement had

been made. A party may not raise an issue for the first time in a motion to



3
 Although the Church argues that the trial court did not comply with LR49-TR5-203 because it granted
Grimes’s motion to vacate hearing on the same date that the motion was filed, the order granting the motion
was not actually filed by the clerk until July 14, 2017, fifteen days after the motion was filed. Appellants’ App.
Vol. II at 26.

Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019                     Page 18 of 26
       correct error or on appeal. Christmas v. Kindred Nursing Ctrs. Ltd. P’ship, 952

       N.E.2d 872, 878 (Ind. Ct. App. 2011) (citing Troxel v. Troxel, 737 N.E.2d 745,

       752 (Ind. 2000)). We conclude that the trial court did not abuse its discretion

       when it ruled on Grimes’s motion to enforce the settlement agreement without

       conducting a hearing.


[29]   The Church also argues that the trial court abused its discretion when it granted

       Grimes’s motion to enforce the settlement agreement because no settlement

       agreement existed. Specifically, the Church contends that (1) the purported oral

       settlement agreement is unenforceable because it violates the Statute of Frauds,

       (2) the evidence of the settlement agreement presented by Grimes’s counsel was

       inadmissible because the statements of counsel are not evidence, and counsel

       should have withdrawn under Indiana Rules of Professional Conduct 3.7,

       which states that a lawyer shall not act as an advocate at a trial where the

       lawyer is likely to be a necessary witness, (3) no settlement agreement existed

       because there was no evidence that the required meeting of the minds occurred

       or evidence to demonstrate agreement on the essential terms of the purported

       settlement agreement, and (4) the trial court’s judgment contravened the terms

       of the alleged settlement agreement. We note that all of these issues, except for

       (4), were raised for the first time by the Church in its motion to vacate on July

       24, 2018. Appellants’ App. Vol. VI at 45-49.


[30]   In its order enforcing the settlement agreement, the trial court found that the

       parties had reached an agreement and entered judgment in favor of Grimes and

       against the Church in the amount of $80,000.00. Appellants’ App. Vol. V at 80.

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 19 of 26
       The Church asserts that the allegations by Grimes’s counsel showed that it had,

       in fact, rejected Grimes’s last counteroffer and had presented a new

       counteroffer to Grimes, and before Grimes could accept such counteroffer, the

       Church revoked the counteroffer, leaving no offer accepted and no settlement

       terms still pending. The Church thus maintains that no offer and acceptance

       occurred, and no enforceable settlement agreement existed. We disagree and,

       as we explain below, conclude that the evidence presented by Grimes in his

       motion for enforcement of the settlement agreement was sufficient to support

       the judgment by the trial court.


[31]   “Indiana strongly favors settlement agreements and if a party agrees to settle a

       pending action, but then refuses to consummate his settlement agreement, the

       opposing party may obtain a judgment enforcing the agreement.” MH Equity

       Managing Member, LLC v. Sands, 938 N.E.2d 750, 757 (Ind. Ct. App. 2010)

       (citing Georgos v. Jackson, 790 N.E.2d 448, 453 (Ind. 2003)), trans. denied.

       Settlement agreements are governed by the same general principles of contract

       law as other agreements. Id. Generally, a settlement agreement is not required

       to be in writing. Id. (citing Estate of Skalka v. Skalka, 751 N.E.2d 769, 771 (Ind.

       Ct. App. 2001)). The existence of a contract is a question of law, and the basic

       requirements are “offer, acceptance, consideration, and ‘a meeting of the minds

       of the contracting parties.’” Id. (quoting Batchelor v. Batchelor, 853 N.E.2d 162,

       165 (Ind. Ct. App. 2006)). The intention of the parties to a contract is a factual

       matter that must be determined from all the circumstances. Zimmerman v.

       McColley, 826 N.E.2d 71, 76 (Ind. Ct. App. 2005). To be valid and enforceable,


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 20 of 26
       a contract must be reasonably certain and definite. Zukerman v. Montgomery,

       945 N.E.2d 813, 819 (Ind. Ct. App. 2011). “All that is required to render a

       contract enforceable is reasonable certainty in the terms and conditions of the

       promises made, including by whom and to whom; absolute certainty in all

       terms is not required.” Id. Only essential terms are necessary for a contract to

       be enforceable. Id.


[32]   Here, the evidence4 in Grimes’s motion to enforce the settlement agreement

       established that after initial discussion, Grimes offered to settle his claims

       against the Church for $90,000.00. Id. at 66. The Church counteroffered for

       $40,000.00 and a confidentiality provision. Id. Grimes agreed to the

       confidentiality provision and counteroffered for $80,000.00 paid via an initial

       reasonable lump-sum payment followed by a reasonable payoff of the balance

       over time, and an attorney fee provision should the Church fail to pay. Id. The

       Church agreed to the $80,000.00 settlement payment and the attorney fee

       provision and proposed that the initial payment be $15,000.00 with semi-annual

       payments of the balance over four years. Id. Grimes’s counsel then called




       4
         As to the Church’s arguments that there was no admissible evidence presented to establish that an
       agreement has occurred, we disagree. When Grimes filed his motion to enforce the settlement agreement, he
       included two exhibits, a letter that he had sent to counsel for the Church, outlining what had transpired
       during the settlement conference and emails between counsel discussing whether the Church would honor
       the agreement. Appellants’ App. Vol. V at 62-67. Additionally, we disagree with its contention that Grimes’s
       counsel was required to withdraw under Indiana Professional Conduct Rule 3.7(a), which states that a
       lawyer shall not act as advocate at a trial in which the lawyer is likely to be a necessary witness. If the
       Church believed that Grimes’s counsel was prohibited from acting as both an advocate and a witness as to
       what transpired at the settlement conference, it should have moved to disqualify him at the time the motion
       to enforce the settlement agreement was filed. If the Church had done so, then a hearing could have been
       held to determine if the attorney should have been disqualified from arguing the motion.

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019                Page 21 of 26
       Grimes to convey the parties’ agreement and confirm his approval of the

       payment terms the Church had recommended. Id. As Grimes’s counsel was

       preparing to return to the conference room to convey Grimes’s approval of its

       proposed payment terms, the Church’s counsel attempted to rescind the parties’

       agreement, stating that he only had authority to offer $50,000.00. Id. A follow-

       up conversation between the parties occurred, during which Grimes’s counsel

       reserved the right to enforce the settlement agreement reached at $80,000.00,

       and counsel for the Church acknowledged Grimes’s right to do so. Id. From

       this evidence, the parties had reached a reasonable certainty on the essential

       terms of the settlement agreement, $80,000.00 in a reasonable initial lump sum

       and reasonable installments thereafter, a confidentiality clause, and an attorney

       fee provision in favor of Grimes should the Church fail to pay. We conclude

       that, from the undisputed evidence, the trial court was within its discretion to

       determine that the parties had agreed to settle the case for $80,000.00 and,

       therefore, did not abuse its discretion in granting Grimes’s motion to enforce

       the settlement agreement.5


[33]   The Church also argues that there was no enforceable agreement under the

       Statute of Frauds because the agreement could not be performed within one




       5
         The Church also contends that the trial court’s judgment contravened the terms of the settlement
       agreement. However, as we have concluded that the parties had reached a reasonable certainty on the
       essential terms of the settlement agreement, $80,000.00, in a reasonable initial lump sum, and reasonable
       installments thereafter, a confidentiality clause, and an attorney fee provision in favor of Grimes should the
       Church fail to pay, the trial court was within its discretion to enter judgement in favor of Grimes in the
       amount of $80,000.00.

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019                   Page 22 of 26
       year of the agreement. Indiana Code section 32-21-1-1 provides in pertinent

       part:


               (b) A person may not bring any of the following actions unless
               the promise, contract, or agreement on which the action is based,
               or a memorandum or note describing the promise, contract, or
               agreement on which the action is based, is in writing and signed
               by the party against whom the action is brought or by the party's
               authorized agent:


               ....


               (5) An action involving any agreement that is not to be
               performed within one (1) year from the making of the agreement.


       Ind. Code § 32-21-1-1(b)(5). The one-year clause of the Statute of Frauds

       applies “only to contracts which, by the express stipulations of the parties, were

       not to be performed within a year, and not to those which might or might not

       upon a contingency, be performed within a year.” Tobin v. Ruman, 819 N.E.2d

       78, 85 (Ind. Ct. App. 2004) (quoting Wallem v. CLS Indus., Inc., 725 N.E.2d 880,

       887 (Ind. Ct. App. 2000)), trans. denied. In other words, “it is apparent that only

       if it is impossible for an oral contract to be completed within one year does it fall

       within the Statute of Frauds.” Id. (emphasis in original).


[34]   Here, the essential terms of the settlement agreement between the parties was

       for $80,000.00, in a reasonable initial lump sum, and reasonable installments

       thereafter, a confidentiality clause, and an attorney fee provision in favor of

       Grimes should the Church fail to pay. Appellants’ App. Vol. V at 66. Although


       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 23 of 26
       the attorneys thereafter discussed what the “reasonable lump-sum payment”

       and “reasonable payoff of the balance over time” would be, those specifics were

       not material terms, which is clear from the trial court’s judgment, which only

       ordered a judgment in favor of Grimes in the amount of $80,000.00. Id. at 80.

       While the Church did not expect to pay the settlement amount in less than one

       year, such an expectation is not sufficient to cause the agreement to be

       unenforceable under the Statute of Frauds. See Tobin, 819 N.E.2d at 85. We,

       therefore, conclude that the trial court did not abuse its discretion when it

       denied the Church’s motion to vacate the order enforcing the settlement

       agreement.


                                             III. Attorney Fees
[35]   The Church lastly argues that the trial court abused its discretion when it

       awarded attorney fees. It initially claims that the attorney fee award was an

       abuse of discretion because the award was based on a provision in the order

       enforcing the settlement agreement that authorized attorney fees expended in

       Grimes’s enforcement of the judgment, and it maintains that the judgment was

       void. However, if we find that the judgment was not void, as we have in this

       opinion, the Church further contends that the trial court abused its discretion

       because the attorney fee award was unreasonable for the services provided, and

       the appellate attorney fees requested by Grimes were not made necessary by the

       Church’s initiation of the previous premature appeal. Therefore, the Church

       requests that we reduce the attorney fee amount to $2,594.98.



       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 24 of 26
[36]   We review a trial court’s award of attorney fees, and the amount of any such

       award, for an abuse of discretion. R.L. Turner Corp. v. Wressell, 44 N.E.3d 26, 38

       (Ind. Ct. App. 2015) (citing Daimler Chrysler Corp. v. Franklin, 814 N.E.2d 281,

       286 (Ind. Ct. App. 2004)), trans. denied. An abuse of discretion occurs when the

       trial court’s award is clearly against the logic and effect of the facts and

       circumstances before the court. Id. “‘An award of attorney’s fees will be

       reversed on appeal as excessive only where an abuse of the trial court’s

       discretion is apparent on the face of the record.’” Id. (quoting Daimler Chrysler,

       814 N.E.2d at 287. We do not reweigh the evidence, but instead, we determine

       whether the evidence before the trial court can serve as a rational basis for its

       decision. Id. (citing DePuy Orthopaedics, Inc. v. Brown, 29 N.E.3d 729, 732 (Ind.

       2015)).


[37]   In the present case, although the trial court included in its order enforcing the

       settlement agreement an order that Grimes “shall be entitled to recover his

       reasonable attorney fees in enforcing said judgment,” Appellants’ App. Vol. V at

       80, the attorney fees at issue in this appeal were ordered pursuant to this court’s

       order dismissing the appeal filed by the Church in January 2018 and dismissed

       in June 2018. Appellee’s App. Vol. II at 51. Thereafter, Grimes submitted his

       request for reasonable appellate attorney fees to the trial court, asking for

       $6,456.71. Appellants’ App. Vol. VI at 2-5. His request set out the work done in

       association with the appeal filed by the Church, including conducting research

       and preparation in anticipation of responding to arguments on appeal,

       responding to and researching the motion to dismiss their own appeal filed by

       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 25 of 26
       the Church, preparing a motion to strike filed by Grimes, and preparing the

       motion for attorney fees, totaling 26.25 hours at $245.97 per hour. Id.


[38]   Grimes contends that the attorney fee award was reasonable because in the

       previous appeal, his counsel not only opposed the motion to dismiss the appeal

       based on a contention that the Church’s legal arguments were wrong, but that

       his counsel also expended time preparing a defense of the garnishment orders

       that he argues were ripe for appeal. Appellee’s Br. at 42 (citing Appellants’ App.

       Vol. VI at 17). He also asserts that it was reasonable to spend time preparing the

       motion to strike a reply that the Church had no right to file and that raised a

       new argument and that such a motion was not frivolous just because it was not

       granted. Id. at 42-43. We agree and conclude that the trial court did not abuse

       its discretion when it awarded appellate attorney fees in the amount of

       $6,456.71.


[39]   Affirmed.


       Vaidik, C.J., and Najam, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-PL-2346 | August 26, 2019   Page 26 of 26